Citation Nr: 1708824	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The Board previously considered and denied this claim in August 2014.  The Veteran appealed to the Court of Appeals for Veterans' Claims (Court), and in June 2016, the Court issued a Memorandum Decision remanded the case back to the Board.


FINDINGS OF FACT

1.  The Veteran was noted as having a left shoulder disorder when examined, accepted, and enrolled for service.

2.  The evidence shows an increase during service, but clear and unmistakable evidence shows that any increase was due to the natural progress of the condition. 


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In July 2010, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations and medical opinions on the Veteran's left shoulder in October 2010 and August 2013.  In March 2011 correspondence, the Veteran argued that the October 2010 examination was inadequate because the examiner did not address the findings of Dr. BD.  There appears to be only one note referencing Dr. BD as a cosigner in August 2007, and the treatment note does not provide an opinion on the shoulder, only that it started hurting in November 2006.  A prior Board remand found that the 2010 opinion lacked sufficient rationale; however, the examiner explained why he believed the pre-existing left shoulder injury was not permanently affected by service.  As such, the Board finds both examinations and opinions adequate because they documented objective findings and subjective complaints, considered all evidence, and provided detailed rationale for conclusions.  The Board has carefully reviewed the record and determines there is no additional development needed for the claims.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service Connection

The Court's June 2016 Memorandum Decision directed the Board to provide sufficient reasons and bases to explain why the presumption of soundness does not apply in this Veteran's case.  

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010). 

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at the time, or where evidence or medical judgment establishes that an injury or disease preexisted service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  When a defect, infirmity, or disorder is noted on the enlistment examination, the presumption of soundness never attaches, and the only benefits that can be awarded are for aggravation pursuant to 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In such claims, a veteran (the evidence of record) must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  "If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'"  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government to show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2016).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however, he is not competent to determine the cause of a shoulder injury or what constitutes clinically significant aggravation as this requires specialized medical training and testing to understand the complexities of orthopedic medicine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  

Based on the evidence, the Board finds that the criteria for service connection for a left shoulder disability have not been met.  

The evidence shows a current left shoulder disability.  In this regard, private treatment records from May 2010 note mild degenerative hypertrophic arthropathy of the acromioclavicular articulation, rotator cuff impingement, supraspinatus tendinopathy, and no evidence of a full-thickness rotator cuff tear.  VA treatment from June 2010 notes that left shoulder pain was not consistent with rotator cuff tears but more of a subacromial bursitis, rotator cuff impingement, and AC joint arthritis with calcific tendonitis.  The October 2010 examiner diagnosed impingement syndrome of the left shoulder.  The August 2013 examiner reviewed x-ray findings consistent with partial dislocation and mild left shoulder degenerative joint disease with calcific tendonitis of the supraspinatus tendon.  The diagnosis was left shoulder strain.

The evidence shows that the Veteran had a left shoulder injury in 1966 prior to enlisting in service.  The June 1970 enlistment examination notes history of numbness in the left forearm and left shoulder surgery - left AC joint repair four years prior, and repair of left AC separation - 4 years ago (NCD (not considered disabling) by history).  Other parts of the notes on the entrance examination report are illegible.  On his entrance questionnaire, the Veteran indicated painful or trick shoulder and elaborated that he had shoulder separation, clavicle reduced, torn ligament.  There are no comments in box #39 - Physician's summary and elaboration of pertinent data.  The Veteran was ultimately qualified for enlistment into service.  Then, the record shows that he had a shoulder contusion in July 1970 during service when he was seen at the emergency room at the U.S. Army Hospital at Ft. Campbell, Kentucky.  It was noted that he was playing football, fell, and was stepped on.  The impression was trauma to the left shoulder.

The Veteran contends that he should be considered sound at entrance because although the examiner marked abnormal shoulder, the entrance examination indicates that the prior left shoulder surgery was not considered disabling and he was qualified for induction.  See Appellant's Brief at 14-15, 26.  

The Board notes that the law regarding the presumption of soundness discusses the presence of a defect, infirmity, or disorder at the time of examination, acceptance and enrollment.  38 C.F.R. § 3.304(b).  Disability or disqualification from induction is not necessary to make the presumption of soundness inapplicable.  Instead, the law appears to contemplate this exact situation where a veteran had a pre-existing disorder but that disorder was not so disabling as to prevent him from being accepted for service.  

There is very little question as to whether the Veteran had a pre-existing left shoulder disorder.  In addition to notations at entrance, the Veteran reported that his preservice left shoulder injury was "more extensive than a shoulder dislocation" with "severe ligament damage" such that when he took his entrance physical his "left arm was atrophied and [he] could not perform basic pull-ups, chin-ups, etc."  Notice of Disagreement; VA Form 9.  He expected to not pass the entrance examination, but the doctor approved him.  It is unclear why the Veteran was accepted for service if he could not complete the physical requirements.  Nevertheless, he was accepted, and his left shoulder disorder was noted when he was examined and enrolled for service.  When viewing the evidence in total, to include the notations on the entrance examination report, other notations in the service treatment records, and the post-service statements, the Board finds that the presumption of soundness does not apply to this Veteran's case.  See 38 C.F.R. § 3.304(b)(1) (noting that presumption of soundness/pre-existence determinations . should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof). 

Next, the question becomes whether there was an increase in disability, or permanent worsening, such that the presumption of aggravation should apply.  See 38 C.F.R. § 3.306.  The presumption of aggravation is not applicable unless the preservice disability underwent an increase in severity during service.  Paulson v. Brown, 7 Vet. App. 466, 468 (1995); Hunt v. Derwinski, 1 Vet App. 292, 296-97 (1991).  Such an increase in severity is more than a temporary worsening of symptoms or flare-ups.  See Hunt, 1 Vet. App. at 296-97.  

A July 1970 service treatment record shows that the Veteran had a shoulder injury when playing football, fell, and was stepped on.  A second note from July 1970 also references re-injury to the left shoulder and referral to an MD.  The treating provider noted the 1966 dislocated shoulder with clavicle reduced and his impression was trauma left shoulder chronic and acute.  The acute pain from July 1970 appeared to resolve as the Veteran remained in the military for a year and a half with no additional complaints.  His service separation examination shows no left shoulder complaints or disability noted at that time, other than a 16 cm healed scar.

Moreover, the March 2010 examiner characterized the in-service injury as a left shoulder contusion and opined that the contusion did not affect the underlying process at all.  The examiner explained that the Veteran's current physical findings are identical for both shoulders, the Veteran had a bad shoulder when he entered service, and the episode playing football simply stirred up the problem but did not have any permanent effect.  Similarly, the August 2013 examiner concluded that the left shoulder condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by in-service injury.  The examiner explained that the Veteran had a left shoulder contusion in 1970 and there is no evidence of any specific AC tear or injury at that time, the 1972 separation examination did not mention shoulder pain, and an orthopedic surgeon in 2011 diagnosed impingement syndrome but found no indication of an old AC tear or other injury per x-ray or MRI.  

The Board finds these VA examination reports to be probative and deserving of significant weight.  In this regard, the clinicians were familiar with the pertinent medical history of the Veteran's left shoulder disorder, to include information concerning his pre-service injury, entrance examination, in-service injury, and post-service treatment.  Additionally, the opinions were clear and supported by a rationale that included references to evidence of record such as the separation examination and post-service diagnostic reports. 

The Board notes that the Veteran reported experiencing problems in the shoulder since service, which he treated with anti-inflammatories and also having cortisone injections from a private provider.  See October 2010 examination.  The Veteran did not identify the private provider.  See 38 C.F.R. § 3.159(c)(1)(i) (stating that the claimant must provide enough information to identify and locate the existing records, including the person, company, agency, or other custodian holding the records; the approximate time frame covered by the records).  

The Board has considered the Veteran's reports but finds them inconsistent with and outweighed by VA treatment records throughout 2007 that reference the reported onset of left shoulder pain as late 2006.  Based on the lack of additional complaints in service treatment records, references to the onset of pain in 2006, and VA examiners' opinions, the evidence shows an injury in service but clear and unmistakable evidence shows that any increase in severity of the pre-existing left shoulder disorder was due to the natural progress of the disease.  As such, service connection for aggravation of the left shoulder disability is not warranted.  Paulson, 7 Vet. App. at 468; Hunt, 1 Vet App. at 296-97; 38 C.F.R. §§ 3.303, 3.304, 3.306.


ORDER

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


